[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 07-10223                   JANUARY 8, 2008
                          Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK
                        ________________________

                  D. C. Docket No. 06-00343-CR-T-27-EAJ

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                   versus

LUIS ALONZO-UBINA,

                                                   Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (January 8, 2008)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:

     Appellant Luis Alonzo-Ubina appeals his convictions and sentences for
conspiracy to possess with intent to distribute five kilograms or more of cocaine on

board a vessel subject to the jurisdiction of the United States, under 46 U.S.C.

App. § 1903(a), (g), and (j) and 21 U.S.C. § 960(b)(1)(B)(ii), and possession with

intent to distribute five kilograms or more of cocaine, while aboard a vessel subject

to the jurisdiction of the United States, in violation of 46 U.S.C. App. § 1903(a)

and (g), 18 U.S.C. § 2, and 21 U.S.C. § 960(b)(1)(B)(ii).

      Alonzo-Ubina raises two grounds on appeal. First, he argues that the district

court violated 18 U.S.C. § 201(c)(2) by allowing cooperating co-conspirators to

testify. Second, he argues that his sentence is procedurally and substantively

unreasonable.

      We review de novo the district court’s interpretation of 18 U.S.C.

§ 201(c)(2). United States v. Lowery, 166 F.3d 1119, 1122 (11th Cir. 1999). We

have held that “[t]estimony derived through plea agreements is common in trials

and does not violate 18 U.S.C. § 201(c)(2), the statute that prohibits bribing

witnesses.” U.S. v. Thayer, 204 F.3d 1352, 1357 (11th Cir. 2000).

      Alonzo-Ubina acknowledges that our precedent forecloses his argument that

the district court erred in allowing testimony of cooperating co-conspirators

because such testimony violates 18 U.S.C. § 201(c)(2), but he nevertheless raises

the issue to preserve it for further review. Based on our caselaw, Alonzo-Ubina’s



                                          2
argument fails.

      Second, Alonzo-Ubina argues that his sentence is unreasonable because it

fails to meet the purposes of sentencing under § 3553(a), including that the district

court failed to consider the disparity between his sentence and the sentences that

his co-conspirators received.

      When reviewing a sentence for reasonableness, we first must ensure that the

district court judge correctly calculated the Sentencing Guidelines range. United

States v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005). We then review the

sentence for reasonableness in light of the 18 U.S.C. 3553(a) factors and must

determine whether the sentence fails to achieve the purposes of sentencing set forth

in that statute. United States v. Martin, 455 F.3d 1227, 1237 (11th Cir. 2006).

Unreasonableness may be procedural or substantive. United States v. Hunt, 459

F.3d 1180, 1182 n. 3 (11th Cir. 2006). A sentence may be procedurally

unreasonable if “it is the product of a procedure that does not follow Booker’s

requirements, regardless of the actual sentence.” Id. Moreover, a sentence may be

procedurally unreasonable if the district court failed to consider the relevant

§ 3553(a) factors. United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). A

sentence “may be substantively unreasonable, regardless of the procedure used.”

Hunt, 459 F.3d at 1182 n. 3. When reviewing a sentence for reasonableness, “we



                                           3
will remand for resentencing if we are left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the

§ 3553(a) factors by arriving at a sentence that lies outside the range of reasonable

sentences dictated by the facts of the case.” United States v. Williams, 456 F.3d

1353, 1363 (11th Cir. 2006), cert. dismissed, 127 S. Ct. 3040 (2007).

      The weight accorded to the § 3553(a) factors is within the district court’s

discretion. Id. The § 3553(a) factors include: (1) the nature and circumstances of

the offense and the history and characteristics of the defendant; (2) the need for the

sentence (A) to reflect the seriousness of the offense, to promote respect for the

law, and to provide just punishment for the offense, (B) to afford adequate

deterrence to criminal conduct, (C) to protect the public from further crimes of the

defendant, and (D) to provide the defendant with needed educational or vocational

training or medical care; (3) the kinds of sentences available; (4) the Sentencing

Guidelines range; (5) pertinent policy statements of the Sentencing Commission;

(6) the need to avoid unwarranted sentencing disparities; (7) and the need to

provide restitution to victims. See 18 U.S.C. § 3553(a)(1)-(7).

      Here, Alonzo-Ubina does not challenge the district court’s guideline

calculation, so the only issue on appeal is reasonableness. Regarding Alonzo-

Ubina’s procedural reasonableness argument, before imposing this sentence, the



                                           4
district court explicitly stated that it had considered the § 3553(a) factors.

Procedurally, the court complied with Booker. See Talley, 431 F.3d at 786.

Regarding Alonzo-Ubina’s substantive reasonableness challenge, to the extent that

Alonzo-Ubina argues that the district court failed to give weight to his factors

asserted in support of a reasonable sentence, such as the need for rehabilitation, his

personal circumstances, and his cooperation, the weight accorded to various factors

is within the district court’s discretion. See Williams, 456 F.3d at 1363. Further,

Alonzo-Ubina’s 324-month sentence was at the bottom of the guideline range and

well below the statutory maximum of life imprisonment. See 21 U.S.C.

§ 960(b)(1)(B)(ii). Also, the record demonstrates that Alonzo-Ubina is not similar

to his co-conspirators, and there was no unwarranted sentencing disparity. Based

on this record, Alonzo-Ubina has not met the burden of establishing the

unreasonableness of his sentence. Accordingly, we affirm his sentence.

      AFFIRMED.




                                            5